Simmons, C. J.,
dissenting. The ordinary, when acting to set apart a homestead, if a court at all, is one not of general but of special jurisdiction. Whoever relies upon a judgment of such a court must establish every fact necessary to confer jurisdiction upon it. The proceedings of such a court must be shown to be within the powers granted it by law, or such proceedings will be disregarded. If special authority or power is given, and the manner of its exercise is pointed out, the power or authority must be pursued in the manner dictated. Where, therefore, the law requires the ordinary to issue an order to the surveyor to “ lay off the homestead . . and make a plat of the same,” and requires the surveyor to “make an affidavit that the same is correctly platted and laid off, . . and return the same to the ordinary before the day appointed . . for passing upon said application,” and then requires the ordinary, if there be no objection, to approve the plat thus made under oath by the surveyor, and some person not authorized by law makes a plat and signs it “Gamp, D. S.,” and does not even make the affidavit required by law, and the ordinary approves such plat, his action is void and no legal homestead is thereby set apart. The filing of the affidavit by the surveyor that the homestead is correctly platted is the manner pointed out for the exercise of jurisdiction by the ordinary. Not having complied with the law he had no jurisdiction. The fact that the creditor was notified of the application makes no difference, he not appearing and objecting. The cases overruled by a majority of the court are, for these reasons, sound and should stand.